NUMBER 13-18-00568-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

SERVICE CORPORATION
INTERNATIONAL AND
SCI TEXAS FUNERAL
SERVICES, INC. JOINTLY
D/B/A VALLEY MEMORIAL
GARDENS, OCTAVIO PADILLA,
AND DANIEL GARZA,                                                          Appellants,

                                           v.

VIRGINIA MARTINEZ, ET AL.,                                                  Appellees.


                       On Agreed Motion to Stay Appeal.


                         ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      This is an interlocutory appeal of an order, dated September 24, 2018, granting in

part and denying in part a motion to compel arbitration filed by appellants. The matter is
before the Court on an “Agreed Motion to Stay Appeal” jointly filed by appellants and

appellees. The parties represent in the motion that the defendants have filed a second

motion to compel arbitration in the trial court which addresses new parties and claims;

that the arbitrability issues in that motion are substantively similar to the issues in the

current appeal; and that the trial court has set the pending motion for a hearing on

February 27, 2019. The parties ask us to stay the appeal for sixty days to conserve the

Court’s and the parties resources, as the trial court’s rulings on the pending motion may

be reviewable in the instant appeal. See TEX. R. APP. P. 29.6(a)(1).

      Having reviewed the parties’ motion and the record, this Court is of the opinion that

the motion is meritorious and should be granted. Accordingly, we hereby GRANT the

motion and ABATE the appeal for sixty (60) days or until further order of this Court.

      IT IS SO ORDERED.


                                                                       PER CURIAM

Delivered and filed the
19th day of February, 2019.




                                            2